Keyser, J.
The issues in this cause are identical with those in the companion case of In re Petition of Mallary, 127 Vt. 412, 250 A.2d 837. For the reasons there stated in the opinion the same entry must be made here.

The case is remanded to the Commissioner of Taxes to be by him recommitted to the Orange County Board of Tax Appraisers for further hearing and appropriate and correctional action relating to the appraisal of the real property owned by the petitioners in the Town of Fairlee in accordance with the views expressed herein.

Smith, J., sat but due to illness did not participate in the decision.